Citation Nr: 0505150	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-05 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of an apportionment of the veteran's VA 
compensation benefits for the benefit of his children.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right eye injury; entitlement to service connection for 
diabetes mellitus; entitlement to an increased disability 
rating for a left ankle disability; entitlement to an 
increased disability rating for a low back disability; 
entitlement to an increased disability rating for 
hypertension; and entitlement to an initial compensable 
evaluation for residuals of a left eye injury, will be the 
subject of a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA), which awarded an 
apportinment of the veteran's VA compensation to his spouse 
and children.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2002, the veteran submitted a notice of 
disagreement with the RO's decision to apportion his 
benefits.  The RO has not issues a statement of the case in 
response to the notice of disagreement.  Therefore, this 
issue must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is remanded for the following:

In accordance with procedures referable 
to contested claims, issue a statement of 
the case on the issue of the propriety of 
the apportionment of the veterans 
benefits to the veteran, his 
representative and the veteran's spouse.  
Only if one of the parties submits a 
suitable substantive appeal will this 
issue be further considered by the Board.

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


